Citation Nr: 1522941	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.

2. Entitlement to an effective date prior to November 17, 2008 for the grant of entitlement to service connection for the cause of the Veteran's death for the purpose of retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  Unfortunately, due to audio technical difficulties, a written transcript of that hearing could not be produced.  The appellant was therefore offered the opportunity for another hearing.  She responded in April 2015 that she wished to appear at a hearing before a VLJ either sitting at the RO or via video-conference.  

A hearing on appeal will be granted if an appellant, or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2014). Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated. 38 C.F.R. § 20.904 (2014). However, this hearing must be scheduled by the agency of original jurisdiction, and so a remand is required. 38 C.F.R. §§ 3.103(a) and (c)(1) , 20.700, 20.704. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ at the earliest available opportunity.  The RO should notify the appellant of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014). A copy of this notification should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


